ORDER
JOSEPH DE MESQUITA of CHERRY HILL, who was admitted to the bar of this State in 1983, having pleaded guilty to two *434counts of mail fraud in violation of 18 U.S.C.A. 1341, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), JOSEPH DE MESQUITA is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that JOSEPH DE MESQUITA be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOSEPH DE MESQUITA comply with Rule 1:20-20 dealing with suspended attorneys.